286 S.W.3d 273 (2009)
Donald HOSKINS, Respondent,
v.
MEHLVILLE FIRE PROTECTION DISTRICT, et al., Appellants.
No. ED 92146.
Missouri Court of Appeals, Eastern District, Division Three.
July 7, 2009.
*274 Mathew E. Hoffman, St. Louis, MO, for appellant.
Gary A. Growe, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Mehlville Fire Protection District ("Mehlville FPD") and the members of the Board of Directors of the Mehlville FPD, Aaron Hilmer, Bonnie Stegman, and Ed Ryan (collectively "Board"), appeal from the judgment of the trial court that granted partial summary judgment in favor of plaintiff Donald Hoskins, and awarded him damages.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).